                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-cv-80748-BLOOM/Reinhart

DANIEL HALL, BURFORD CAPITAL LLC,
and DUNDROD INVESTMENTS, LTD.,

       Plaintiffs,

v.

HARRY SARGEANT, III,

      Defendant.
_______________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon Defendant Harry Sargeant, III’s (“Defendant” or

“Sargeant”) Motion to Dismiss, ECF No. [21] (“Motion”). The Court previously referred the

Motion to Magistrate Judge Bruce E. Reinhart for a Report and Recommendations. See ECF No.

[26]. Judge Reinhart held a hearing on Defendant’s Motion on September 20, 2018, ECF No.

[38]. Thereafter, on October 1, 2018, Judge Reinhart issued a Report and Recommendations,

ECF No. [41] (“R&R”), recommending that Defendant’s Motion be granted only as to Plaintiff

Burford Capital LLC’s malicious prosecution claim and recommending that Burford not be

granted leave to amend. Judge Reinhart recommends that the Motion be denied in all other

respects.

       On October 23, 2018, Defendant timely filed his Objections to Magistrate Judge’s Report

and Recommendation on Defendant’s Motion to Dismiss, ECF No. [45] (“Objections.”).

Defendant also filed a Request for Hearing, ECF No. [46], requesting a hearing to address

contested issues of state and federal law addressed in the Objections and the procedural posture

of this case. Plaintiffs filed their Response to the Objections, ECF No. [48] (“Response”), on
                                                            Case No. 18-cv-80748-BLOOM/Reinhart


November 6, 2018. 1

        The Court has reviewed the Motion and the record, has conducted a de novo review of

the record, including Judge Reinhart’s Report and Recommendation, the Objections and

Response, and is otherwise fully advised in the premises. Williams v. McNeil, 557 F.3d 1287,

1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)); Macort v. Prem, Inc., 208 F. App’x 781,

784 (11th Cir. 2006) (“Where a proper, specific objection to the magistrate judge’s report is

made, it is clear that the district court must conduct a de novo review of that issue.”).

        Specifically, Defendant raises three principal objections: 1) there is no viable claim for

breach of release because the release contains no executory promise and a fully performed

settlement agreement cannot be breached; 2) the malicious prosecution claim fails because there

was no favorable termination, Plaintiff Hall has no damages, 2 and Plaintiffs cannot plead a lack

of probable cause; and, 3) that Wilton-Brillhart and/or Colorado River abstention applies. Upon

review, the Objections are not well-taken because they expand upon and reframe arguments

already made in the Motion that were thoroughly and thoughtfully considered by Judge Reinhart,

or they simply disagree with Judge Reinhart’s conclusions. “It is improper for an objecting party

to . . . submit [ ] papers to a district court which are nothing more than a rehashing of the same

arguments and positions taken in the original papers submitted to the Magistrate Judge. Clearly,

parties are not to be afforded a ‘second bite at the apple’ when they file objections to a R & R.”

Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21,

2012) (quoting Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380,


1
  Defendant also filed a reply in support of the Objections, ECF No. [48], which the Court ordered
stricken as improper. See ECF No. [50].
2
  This argument was made for the first time in the Objections, and therefore the Court need not consider
it. See Williams, 557 F.3d at 1292 (the District Court has discretion to decline to consider arguments
raised for the first time in objections to a magistrate’s report and recommendation).


                                                    2
                                                         Case No. 18-cv-80748-BLOOM/Reinhart


382 (W.D.N.Y. 1992)). Moreover, the Court finds Judge Reinhart’s R&R to be well-reasoned

and correct. As a result, Defendant’s Objections are overruled, and the Court finds no reason to

grant an additional hearing with respect to issues already raised before, and thoroughly addressed

by Judge Reinhart.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Judge Reinhart’s R&R, ECF No. [41], is ADOPTED;

             2. The Motion, ECF No. [21], is GRANTED IN PART AND DENIED IN PART,

                in that Count III is dismissed without leave to amend as to Plaintiff Burford

                Capital LLC. In all other respects, the Motion is denied;

             3. The Request for Hearing, ECF No. [46], is DENIED; and

             4. Defendant shall file his answer on or before November 26, 2018.

        DONE AND ORDERED in Chambers at Miami, Florida, this 16th day of November,

2018.



                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                                 3
